DETAILED ACTION
This office action response the amendment application on 02/28/2022.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on January 05, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 28 February, 2022.  Claim 11 has been amended.  Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
The applicant argues see pages 7-9, of the Remarks that Chen et al., hereinafter “D1” fails to show or suggest the element of “identify which frames from among the plurality of frames were unacknowledged in the block acknowledgement and are larger than a minimum size requirement” as set forth in claim 1 and 17. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Doing under consider the above statement, the applicant emphasis added on unacknowledged  statement, which is normally know interpreted as negative acknowledgements (NACK) that indicating when the portions of the data or frame that were not successfully received. Thus, D1 discloses the first HARQ feedback frame received in block 704 include one or more negative acknowledgements (NACKs) indicating portions of the first data unit that were not successfully decoded (or not received at all), (see, [0061, 0112], provisional [0074, 0099], and Fig. 7). On the other hand, the condition of requirement not recived the frame is due to the identified frames from among the plurality of frames size are larger than a minimum size requirement (i.e., threshold). D1 appears to be silent to the instant claim, however D2 discloses the second wireless device 310 transmit the channel feedback in an ACK frame 325 (or block ACK (BACK) frame) associated with the received one or more frames, the first wireless device 305 may receive the ACK/BACK frame and determine 330 a frame size (or PPDU size) for transmitting a frame 335 to the second wireless device 310. The first wireless device 305 may determine, based on the channel feedback included in the ACKs or BACKs, the duration for which a channel quality (i.e., signal or data received)  is greater than a threshold. Moreover, the first wireless device 305 may make this determination based on a time duration for which ACKs were received compared to negative ACKs (NACKS). In addition, the a frame size also involved on the expected duration for which the channel is greater than the threshold, (see, D2 on [0042-0043, 0052]). 
The applicant argues see pages 9-11, of the Remarks that Chen et al., hereinafter “D1” and BARRIAC et al., hereinafter “D2” fails to show or suggest the element of “the second data stream comprises a retransmission field in a preamble indicating whether the second data stream includes all of the one or more codewords, none of the one or more codewords, or a subset of the one or more codewords” as set forth in claim 12. Examiner respectfully disagrees. D1 discloses wherein the data stream, such as PPDU is comprised a PHY preamble and the preamble fields, the preamble may be used by a receiving device to decode the subsequent data in the PLCP service data unit (PSDU), (see, provisional [0041-0042], and Fig. 4), and the device may retransmit a subset of the codewords corresponding to the indicated portion of the data unit, (see, D1 on [0062, 0113,0126], provisional [0032, 0041, 0065], and Fig. 2A, 4]).   
Thus, the combination of Chen and BARRIAC meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.
a)  US6629261 Enhanced data link layer selective reject mechanism in noisy wireless environment discloses recovering lost frames transmitted between a packet data sending unit and a packet data receiving unit in a data communications system. When a frame is successfully received by the packet data receiving unit, it identifies a failure to successfully receive prior frames, i.e., at least one frame prior to the frame successfully received at the packet data receiving unit. determines whether the number of frames missed so far is greater than or equal to a predetermined threshold. generates a selective reject message that includes a payload indicating a first missed frame and subsequent missed frames.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2020/0344007), (“D1”, hereinafter), having an earlier falling date of April 23, 2019 disclosures in provisional application 62/837714), in view of BARRIAC et al. (U.S. Patent Application Publication No. 2018/0035426), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a transmit device ([see, e.g., WLAN 100 may include numerous wireless communication devices such as an access point (AP) 102 and multiple stations (STAs) 104, [0064], and provisional [0033], and Fig. 1]), comprising: 
a transceiver configured to communicate over a wireless network ([see, e.g., radio 504, [0098], and provisional [0055], and Fig. 5]); and 
one or more processors communicatively coupled to the transceiver and configured to: 
transmit, via the transceiver, a first data stream having a plurality of frames to a receive device ([see, e.g., transmitting device and the receiving device may establish a block acknowledgement (BA) session that allows the receiving device to acknowledge receipt of multiple data frames, [0061], provisional [0029], and Fig. 2]); 
receive, via the transceiver and from the receive device, a block acknowledgement indicating which frames of the plurality of frames were correctly received ([see, e.g., the receiving device may establish a block acknowledgement (BA) session that allows the receiving device to acknowledge receipt of multiple data frames or aggregated MPDUs using a single BA frame, [0061], provisional [0029, 0066], and Fig. 1-2]); and 
 identify which frames from among the plurality of frames were unacknowledged (i.e., NACK) in the block acknowledgement ([see, e.g., the first HARQ feedback frame received in block 704 include one or more negative acknowledgements (NACKs) indicating portions of the first data unit that were not successfully decoded (or not received at all), [0061, 0112], provisional [0074, 0099], and Fig. 7]).  
D1 doesn’t appear explicitly disclose: identify the received the block acknowledgement frames… and are larger than a minimum size requirement 
map any unacknowledged frames from the plurality of frames that are larger than the minimum size requirement to one or more codewords that carried the unacknowledged frames; determine whether to retransmit all of the one or more codewords, none of the one or more codewords, or a subset of the one or more codewords; and transmit, via the transceiver and to the receive device, a second data stream based on the determination. 
However, D2 discloses identify the received the block acknowledgement frames… and are larger than a minimum size requirement ([see, e.g., determining a frame size based on channel feedback in acknowledgement (ACK) or block ACK (BACK) frames, a frame size based on the expected duration for which the channel is greater than the threshold [0040-0043], and Fig. 3, 5]);  
map any unacknowledged frames from the plurality of frames that are larger than the minimum size requirement to one or more codewords that carried the unacknowledged frames ([see, e.g., a block ACK frame is transmitted, then the block ACK frame may include a bitmap with SINRs for each of the received MPDUs,  [0043-0046, 0077- 0080], and Fig. 3, 5, 7]); 
determine whether to retransmit all of the one or more codewords, none of the one or more codewords, or a subset of the one or more codewords ([see, e.g., a block ACK frame is transmitted, then the block ACK frame may include a bitmap for each of the received MPDUs, [0043-0046, 0060-0062], and Fig. 3, 5]); and 
transmit, via the transceiver and to the receive device, a second data stream based on the determination ([see, e.g., wherein the determining a frame size based on channel feedback, transmit an frame to the second wireless device, [0043-0046, 0080-0084], and Fig. 3, 8]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining a frame size based on feedback results improve data transmission (D2, [0036]]).
As per Claims 2, 18, D2 further discloses wherein the minimum size requirement is a size of an aggregated media access protocol data unit (A-MPDU) header plus a minimum number of bytes for a frame of an A-MPDU ([see, e.g., wherein the determining a frame size based on channel feedback, transmit an frame to the second wireless device, [0043-0046, 0080-0084], and Fig. 3, 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining a frame size based on feedback results improve data transmission (D2, [0036]]).
As per Claim 4, D1 and D2 discloses the transmit device of claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the minimum size requirement is thirty-two bytes ([see, e.g., two bytes (16 bits) long disclosed, [0104], and Fig. 8b]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining a frame size based on feedback results improve data transmission (D2, [0036]]).
As per Claim 5, D1 and D2 discloses the transmit device of claim 1, and D1 further discloses wherein the first data stream comprises a padding to provide a buffer between adjacent media access control protocol data units (MPDUs)  ([see, e.g., Each MPDU frame may also include a frame padding bits, [0085], provisional [0049], and Fig. 1-2]).  
As per Claim 6, D1 and D2 discloses the transmit device of claim 5, and D1 further discloses wherein the padding comprises dummy data that is acknowledged in the block acknowledgement ([see, e.g., Each user-specific field may include multiple user block fields (which may be followed by padding), [0085], provisional [0048-0049], and Fig. 1-2]).  
As per Claim 7, D1 and D2 discloses the transmit device of claim 1, and D1 further discloses wherein the first data stream comprises consecutive aggregated media access protocol data unit (A-MPDU) headers, and wherein the block acknowledgement acknowledges the consecutive A-MPDU headers ([see, e.g., Each user-specific field may include multiple user block fields (which may be followed by padding), [0085], provisional [0048-0049], and Fig. 1-2]).  
As per Claim 8, D1 and D2 discloses the transmit device of claim 1, and D1 further discloses wherein, in response to determining that all of the one or more codewords are to be retransmitted, the second data stream comprises all of the one or more codewords or information related to all of the one or more codewords ([see, e.g., a plurality of low-density parity check (LDPC) codewords each containing a number of information bits and a number of parity bits, [0105], provisional [0065], and Fig. 1-2]).   
As per Claim 9, D1 and D2 discloses the transmit device of claim 8, and D1 further discloses wherein the one or more codewords are transmitted in the second data stream before any new data frames in the second data stream ([see, e.g., the transmitting device may retransmit a subset of the codewords corresponding to the indicated portion of the first data unit, [0105], provisional [0065], and Fig. 1-2]).    
As per Claim 10, D1 and D2 discloses the transmit device of claim 8, and D1 further discloses wherein the one or more codewords are retransmitted in the second data stream in a same transmission order as in the first data stream ([see, e.g., the retransmit a subset of the codewords corresponding to the indicated portion of the first data unit, [0105], provisional [0065], and Fig. 1-2]).    
As per Claim 11, D1 and D2 discloses the transmit device of claim 8, and D1 further discloses wherein the information related to the identified one or more codewords comprises encoding information related to the identified one or more codewords ([see, e.g., a plurality of low-density parity check (LDPC) codewords each containing a number of information bits and a number of parity bits, [0105], provisional [0065], and Fig. 1-2]).   
As per Claim 12, D1 and D2 discloses the transmit device of claim 1, and D1 further discloses wherein the second data stream comprises a retransmission field in a preamble indicating whether the second data stream includes all of the one or more codewords, none of the one or more codewords, or a subset of the one or more codewords ([see, e.g., the transmitting device may retransmit a subset of the codewords corresponding to the indicated portion of the first data unit. [0113,0126], provisional [0032, 0065], and Fig. 2A]).   
As per Claim 13, D1 and D2 discloses the transmit device of claim 12, and D1 further discloses wherein, to determine whether to transmit all of the one or more codewords, none of the one or more codewords, or a subset of the one or more codewords ([see, e.g., the first data unit may be transmitted as a plurality of low-density parity check (LDPC) codewords each containing a number of information bits and a number of parity bits, [0105-0106], provisional [0065], and Fig. 2A]), 
the one or more processors is further configured to: 
determine whether any codewords from the one or more codewords have failed multiple transmissions to the receive device ([see, e.g., wherein the transmitting device may retransmit a subset of the codewords corresponding to the indicated portion of the first data unit, include one or more negative acknowledgements (NACKs) to indicate that corresponding units of data [0105-0106], provisional [0065-0066], and Fig. 2A]); and 
cancel at least one codeword from the one or more codewords that has failed multiple transmissions to the receive device ([see, e.g., receiving a second HARQ feedback frame (corresponding to multiple transmissions) indicating that a portion of the second data unit was not successfully decoded by the receiving device, [0116-0119], and Fig. 7A]), and wherein the retransmission field indicates that the second data stream includes the subset of the one or more codewords ([see, e.g., wherein the transmitting device may retransmit a subset of the codewords corresponding to the indicated portion of the first data unit, include one or more negative acknowledgements (NACKs) to indicate that corresponding units of data [0105-0106], provisional [0065-0066], and Fig. 2A]).  
As per Claim 14, D1 and D2 discloses the transmit device of claim 12, and D1 further discloses wherein, to determine whether to transmit all of the one or more codewords, none of the one or more codewords, or a subset of the one or more codewords ([see, e.g., the first data unit may be transmitted as a plurality of low-density parity check (LDPC) codewords each containing a number of information bits and a number of parity bits, [0105-0106], provisional [0065-0066], and Fig. 2A]); determine whether a last codeword of the one or more codewords is associated with a padding ([see, e.g., Each MPDU frame may also include a frame padding bits, [0085], and Fig. 1-2]); and 
cancel the last codeword when the last codeword is associated with the padding ([see, [0116-0119], and Fig. 7A]), and wherein retransmission field indicates that the second data stream includes the subset of the one or more codewords ([see, e.g., wherein the transmitting device may retransmit a subset of the codewords corresponding to the indicated portion of the first data unit, include one or more negative acknowledgements (NACKs) to indicate that corresponding units of data [0105-0106], and Fig. 2A]). 
As per Claim 15, D1 and D2 discloses the transmit device of claim 12, and D1 further discloses wherein, in response to determining to transmit the subset of the one or more codewords, the transmission field indicates that the second data stream includes the subset of the one or more codewords ([see, [0105-0106], and Fig. 2A]), and wherein the preamble further comprises a first parameter indicating how many codewords have been canceled and a second parameter indicating whether a last codeword of the one or more codewords has been canceled ([see, e.g., Each PPDU is a composite structure that includes a PHY preamble and a payload in the form of a PHY service data unit (PSDU), [0072-0073, 0105-0106], provisional [0065-0066], and Fig. 2A]).   
As per Claim 16, D1 and D2 discloses the transmit device of claim 12, and D1 further discloses wherein, in response to determining to transmit the subset of the one or more codewords, the transmission field indicates that the second data stream includes the subset of the one or more codewords ([see, [0105-0106], and Fig. 2A]),and wherein the preamble further includes a symbol having a first retransmitted codeword field indicating a value of the first retransmitted codeword and a last retransmitted codeword field indicating a total number of codewords being retransmitted ([see, [0072-0073, 0105-0106], and Fig. 2A]).   
As per Claim 17, D1 discloses a receive device ([see, e.g., STA 604, [0102], and Fig. 6B]), comprising: 
a transceiver configured to communicate over a wireless network ([see, e.g., one or more antennas 625 coupled with the wireless communication device 615 to transmit and receive wireless communications, [0102], provisional [0062], and Fig. 6B]); and 
one or more processors communicatively coupled to the transceiver and configured to: 
receive, via the transceiver, a first data stream having a plurality of data frames from a transmit device ([see, e.g., transmitting device and the receiving device may establish a block acknowledgement (BA) session that allows the receiving device to acknowledge receipt of multiple data frames, [0061], provisional [0029], and Fig. 2]); and 
analyze the first data stream to determine whether the plurality of frames were properly received ([see, e.g., the receiving device may establish a block acknowledgement (BA) session that allows the receiving device to acknowledge receipt of multiple data frames or aggregated MPDUs using a single BA frame, [0061], provisional [0029, 0066], and Fig. 1-2]). 
D1 doesn’t appear explicitly disclose: analyze the first data stream to determine whether any unacknowledged frames of the plurality of frames is larger than a minimum size requirement; store any codewords associated with the unacknowledged frames that are larger than the minimum size requirement; and transmit, via the transceiver and to the transmit device, a block acknowledgement indicating which frames of the plurality of frames were correctly received.  
However, D2 discloses analyze the first data stream to determine whether any unacknowledged frames of the plurality of frames is larger than a minimum size requirement ([see, e.g., determining a frame size based on channel feedback in acknowledgement (ACK) or block ACK (BACK) frames, a frame size based on the expected duration for which the channel is greater than the threshold [0040-0043], and Fig. 3, 5]); 
store any codewords associated with the unacknowledged frames that are larger than the minimum size requirement ([see, e.g., a block ACK frame is transmitted, then the block ACK frame may include a bitmap for each of the received MPDUs, and the data frame based on information received from the processor 204, and/or stored in the memory 206, [0043-0046, 0060-0063], and Fig. 2-3, 5]); and 
transmit, via the transceiver and to the transmit device, a block acknowledgement indicating which frames of the plurality of frames were correctly received ([see, e.g., wherein the determining a frame size based on channel feedback, transmit an frame to the second wireless device, [0043-0046, 0080-0084], and Fig. 3, 8]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining a frame size based on feedback results improve data transmission (D2, [0036]]).
As per Claim 19, D1 and D2 discloses the receive device of claim 17, and D1 further discloses wherein the one or more processors is further configured to identify a codeword number associated with when an end-of-frame started ([see, e.g., a plurality of low-density parity check (LDPC) codewords each containing one or more information bits and one or more parity bits, [0060], provisional [0065-0066], and Fig. 1-2]), and 
wherein the block acknowledgement comprises a field indicating the codeword number associated with when the end- of-frame started ([see, e.g., wherein the receiving device may establish a block acknowledgement (BA) session, establish a block acknowledgement (BA) session that allows the receiving device to acknowledge receipt of multiple data frames or aggregated MPDUs using a single BA frame, [0061, 0105-0106], provisional [0065-0066], and Fig. 1-2]).  
As per Claim 20, D1 and D2 discloses the receive device of claim 19, and D1 further discloses wherein the field indicating the codeword number associated with when the end-of-frame started three bytes ([see, e.g., the tail field disclosed, [0060, 0075], provisional [0043], and Fig. 1-2A-B]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Asterjadhi et al. (U.S. Patent Application Publication No. 2018/0035426), (“D3”, hereinafter). 
As per Claim 3, D1 and D2 discloses the transmit device of claim 1, and D1 doesn’t appear explicitly disclose: wherein the minimum size requirement is twenty bytes when at least one of the transmit device or the receive device is in a power save mode.  
However, D3 discloses wherein the minimum size requirement is twenty bytes when at least one of the transmit device or the receive device is in a power save mode ([see, e.g., MPDU 302 may have a maximum length of twenty-two (22) bytes, receive the message via a power saving receiver [0116, 0141], and Fig. 3, 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide determining a frame size based on feedback results improve data transmission (D3, [0036]]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468  


/KHALED M KASSIM/Primary Examiner, Art Unit 2468